IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MANUEL S. ALCEDO,                         : No. 200 MM 2014
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
UNEMPLOYMENT COMPENSATION                 :
BOARD OF REVIEW,                          :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.